724 S.E.2d 927 (2012)
In The Matter of BASS.
No. 554PA11-1.
Supreme Court of North Carolina.
May 11, 2012.
Brian C. Fork, Raleigh, for U.S. Bank, National Association, et al.
E. Maccene Brown, Gregory E. Pawlowski, John C. Lloyd, Raleigh, Andre C. Brown, for Bass, Tonya R.
The following order has been entered on the motion filed on the 9th of May 2012 by Petitioner:
"Motion Allowed by order of the Court in conference, this the 11th of May 2012."
Petitioner shall have up to and including the 24th day of May 2012 to file and serve his/her brief with this Court.